Wilcox, J.
Our laws provide, that all persons poor and in need of relief, and having no relations within certain degrees, of ability to maintain them, shall be relieved and maintained by the towns where they have their legal settlement ; and in default of any legal settlement in this state, they are to be maintained at the expense of the county. The present case presents the question, whether such relief so afforded creates a debt due from the pauper to the town.
Charitable relief afforded to an individual, although at his own request, gives no cause of action against him, even if he be afterwards of sufficient ability to repay. It is a gift, and cannot be reclaimed. So, in the eye of the law, of the relief afforded to a pauper. It is a charity and a gift to relieve present distress ; and it would seem quite unreasonable that the town should have the right to commence a suit against their pauper, arrest his body, and throw him into jail, which is the necessary result, if furnishing the relief creates a debt.
If a debt does not arise from the relief furnished, it is quite difficult to perceive upon what principle the subsequent acquisition of property can create a legal obligation ; and more especially where the property acquired, as in the present case, is exempt from attachment for the debts and liabilities of its possessor.
The question has been adjudicated in some of our sister states; and it has been held, in conformity with the opinion now expressed, that an action will not lie, by a town to recover back monies expended for the support of a pauper.

Judgment for the defendant.